 
  

Debtor 1

Case number:

(If known)

'F'iii iih;th"is'termination telideiiti'fl' ohi-Eé'a§é:i

 
   
 

Case 18-23141-|<| Doc 10 Filed 11/20/18 Page 1 of 5

 
 

Glenn A|len Whitmore

    
 

 

     
     

 

    

First Naine Middle Name Last Name
Debtor 2 Miche|e Lee Whitmore
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTR|CT OF INDIANA I:] Check if this is an amended plan, and

   
 

 

list below the sections of the plan that
have been changed

 

 

 

113

Official Form

Chapter 13 Plan 12/17

 

 

To Debtor(s):

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors you must check each box that applies

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not have
an attorney, you may wish to consult one.

lf you oppose the plan’s treatment of your claim or any provision of this plan, you 01' your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. ln addition, you may need to file a timely proof of claim in order to be paid under any plan.

 

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the l
plan includes each of the following items. If an item is checked as “Not lnclmled” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in l:§] Included [:] Not Included
a partial payment or no payment at all to the secured creditor

 

1.2 Avoidan

 

set out in Section 3.4.

ce of a judicial lien or nonpossessory, nonpurchase~money security interest, [:} Included [Y] Not Included

 

 

 

1.3 Nonstandard provisions, set out in Part 8. Included I:l Not Included

 

 

 

 

 

2.1 Debtor(s) will make regular payments to the trustee as follows:
$1,635.00 per NlOnth for § months beginning December, 2018
lnsert additional lines ifneedecl.

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.

Check all that apply.'

l:l
§
|:l

2.3 Income tax refunds.

Check one.

[:l

APPENDIX D

Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcnse.com Best Case Bankiuptcy

§,_' Plan Payments and Length of Plan

Debtor(s) will make payments pursuant to a payroll deduction order.
Debtor(s) Will make payments directly to the trustee.
Other (specify method of payment):

Debtor(s) will retain any income tax refunds received during the plan term.

Chapter 13 Plan Page l

 

Case 18-23141-|<| Doc 10 Filed 11/20/18 Page 2 of 5

Debtor Glenn A|len Whitmore Case number
Miche|e Lee Whitmore

 

 

l:l Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

Debtor(s) will treat income refunds as follows:
Debtor(s) shall keep $750.00 of their tax refund and any Earned |ncome Credit and Additiona| Child Tax
Credits. That each of the first three (3) years Debtor(s) shall turnover any amount received in excess of
these amounts.

2.4 Additional payments.
Check one.
§ None. If "None" is checked the rest of § 2.4 need not be completed or reproduced
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $98,100.00.

` "5:* Treatment of Secured Claims

 

 

3.1 Maintenance of payments and cure of default, if any.

Check one.
None. If "None " is checked the rest of § 3.] need not be completed or reproduced

[Yl The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity With any applicable rules. These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(0) control over any contrary amounts listed below
as to the current installment payment and arrearage ln the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than

 

 

, ,, by the debtor($)- , ,,,,,, _, , t t v , ., c . .~ ,,
’Name of Creditor Collateral Current installment 'Amoun“t of ` . ~Interest rate Monthly payment Estimate'd'
5 payment j arrearage (if any) on arrearage on arrearage total l
7 (including escrow) ' (if applicable) h ,N payments"by '
,,`_ 4 ,_r _ '_ g w f ~ j v trustee , ‘
3412 E. 36th Ave.
Lake Station, lN
Home Point 46405 Lake Prepetition:
Financial County $864.00 $0.00 0.00% $0.00 $51,840.00
Disbursed by:
Trustee
l:l Debtor(s)
Insert additional claims as needed
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

l:l None. If “None ” is checked the rest of§ 3.2 need not be completed or reproduced
The remainder of this paragraph will be ejj”ective only if the applicable box in Part 1 of this plan is checked

l§] The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Arnount of
secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. F or each
listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
of this plan. lf the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the

property interest of the debtor(s) or the estate(s) until the earlier of:

Official Form 113 Chapter 13 Plan Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Czlse Bankruptcy

 

Case 18-23141-|<| Doc 10 Filed 11/20/18 Page 3 of 5

Debtor Glenn A|len Whitmore Case number
Miche|e Lee Whitmore

 

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under ll U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

<Name of Estimated Collateral 7 ~Value of Amount of Amount of Interest .Monthly Estimated
creditor amount of f f ’ collateral claims senior secured claim rate 1 payment to total‘of

" creditor's ». ' ,to creditor's , ' . ' creditor monthly
.“.:total,,c,laim‘ ,:_ g 4 , _ ,,claim , / y , ,. b y .. z , , payments
Midwest

America 2016 C

FCU $3,300.00 Force 400 $3,300.00 $0.00 $3,300.00 4.00% $60.77 $3,646.47

 

 

Insert additional claims as needed
3.3 Secured claims excluded from 11 U.S.C. § 506.

Check one.
None. If “None ” is checked the rest of§ 3.3 need not be completed or reproduced
§ The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(0) controls over any contrary amount listed below. ln
the absence of a contrary timely filed proof of claim, the amounts stated below are controlling The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

':Name of Creditor ' § `E(Collate'r'al f 7 7 ` ` k Amount of claim "’ l Interestrate Monthly plan 'Estiinated total " b
' , ,. ' ' " ' payment , ,paymentsbytrusfee.. ;§
2017 FOI'Cl Edge
Ford Nlotor credit 13000 miles $30,000.00 1.90% $524.52 $31,471.29
Disbursed by:
[Y] Trustee
l:l Debtor(s)

Insert additional claims as needed

3.4 Lien avoidance
Check one.

§ None. If “None ” is checked the rest of § 3.4 need not be completed or reproduced
3.5 Surrender of collateral.

Check one.

§ None. lf “None” is checked, the rest of` § 3.5 need not be completed or reproduced

 

Treatment of Fees and Prioritv Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full

Without postpetition interest

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 3.50% of plan payments; and
during the plan term, they are estimated to total $per statute

Official Form 113 Chapter 13 Plan Page 3
Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 18-23141-|<| Doc 10 Filed 11/20/18 Page 4 of 5

Debtor Glenn A|len Whitmore Case number
Miche|e Lee Whitmore

 

4.3 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,400.00.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Check one.
l:l None. If “None” is checked the rest of § 4.4 need not be completed or reproduced
§ The debtor(s) estimate the total amount of` other priority claims to be §0.00

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
gi None. If “None ” is checked the rest of § 4.5 need not be completed or reproduced

 

Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. lf more than one option is checked, the option
providing the largest payment will be effective Check all that apply.

The sum of $3,647.00 (Four wheeler)

I:l % of the total amount of these claims, an estimated payment of $ .
[:] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $_;
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
None. If “None" is checked the rest of § 5.2 need not be completed or reproduced
5.3 Other separately classified nonpriority unsecured claims. Check one.

IY] None. If “None ” is checked the rest of§ 5.3 need not be completed or reproduced

 

Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

l:l None. If r‘None ” is checked the rest of § 6.1 need not be completed or reproduced

l§ Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
includes only payments disbursed by the trustee rather than by the debtor(s).

 

§Name of Creditor Description of leased Cu‘rrent installment Amount of arrearage to be k Treatment Estimated
property or executory ' payment l t ' d paid ‘ ’ of arrearage " total
contract y z » ' (Refer to ' payments to l
' l other plan trustee n
' section if
l 4_ 4 n vi _ z _rapplicable)
2017 Ford F150 16000
Ford Motor miles
Credit Leased Vehicle $237.00 $0.00 $0.00
Disbursed by:
l:l Trustee
IY:] Debtor(s)
Official Form 113 Chapter 13 Plan Page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankiuptcy

 

 

Case 18-23141-|<| Doc 10 Filed 11/20/18 Page 5 of 5

Debtor Glenn A|len Whitmore Case number
Michele Lee Whitmore

 

Insert additional contracts or leases as needed

'r Vesting of Property of the Estate

 

7.1 Property of the estate will vest in the debtor(s) upon
Check the appliable box.'

plan confirmation

entry of discharge

other:

l§’l
l:l
|:l

 

 

§ Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
l:| None. If "None" is checked the rest of Part 8 need not be completed or reproduced

Under Bankruptcy Rule 3015(c), nonstandard provisions must be Set forth below. A nonstandard provision is a provision not otherwise included in
the Oj§‘icial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are inejfective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
Ford Motor Credit shall receive $50.00 per month pre confirmation adequate protection payments.

 

 

 

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optionall The attorney for Debtor(s),
if any, must sign below;

X Date November 12, 2018

 

Kevin lV|. Schmidt11668~45
Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Oi`ficial Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 5
Sofiware Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com Besr Case Bankn\ptcy

 

 

